The opinion of the Court was filed
Per Curiam.
The agreement imposed on the company an obligation to use due diligence in operating on tbe premises. That was necessary for the common benefit of both *94parties. We do not think damages for not securing flowing oil are to be ascertained exactly as if it were a stationary mineral.
If oil be not utilized at a proper time it may be lost forever by reason of others operating near by. Not so with a stationary mineral. It remains for future development. While there is some difficulty in the way the damages were ascertained in this case, yet no better or more accurate manner is pointed out.
Looking at the whole case we see no sufficient cause to justify a reversal of the judgment.
Judgment affirmed.